Citation Nr: 1547840	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from March 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating action with of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for sleep apnea, a right arm joint condition, and reactive arthritis.  The Veteran noted his disagreement with the denials in July 2010 and in January 2011.  According to the notes of a Decision Review Officer (DRO) dated in March 2012, the Veteran decided to drop the issues of service connection for right arm joint condition and reactive arthritis.  He explained that his contentions should have been taken as claims for higher ratings for service-connected disabilities of the right ulnar and right hand.  A statement of the case (SOC) was issued in April 2012 that only listed the issue of service connection for sleep apnea; and an appeal (VA Form 9) was received in June 2012.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that service connection is warranted for sleep apnea.  He reports that he had inservice sleeping problems, and in fact, reported this on the report of the examination that was conducted prior to his separation.  

The Veteran's service treatment records show that he complained of frequent trouble sleeping on separation examination conducted in January 1994.  

A VA examination was conducted in March 2012.  The examiner concluded that the Veteran's diagnosed sleep apnea is unrelated to military service.  The examiner acknowledged the Veteran's statements that he reported trouble sleeping during service; however, she indicated that the separation examination report does not support this.  In providing the rationale, she stated that the Veteran's medical records were silent regarding any sleep issues until 16 years after his separation form service when he was diagnosed as having sleep apnea in 2009.     

In this regard, as noted above, the Veteran's January 2014 separation examination does show that he complained of trouble sleeping.  He has also described ongoing, post-service symptoms.  However, the VA examiner based her opinion on the absence of treatment in-service and 16 years thereafter.  The VA examiner appears to be weighing facts rather than offering an opinion that is supported by any medical rationale or medical literature.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that if an examiner relied solely on the absence of evidence in the service medical records to provide a negative opinion and did not consider lay evidence of in-service symptomatology, his opinion is inadequate).  As the VA examiner failed to acknowledge the January 1994 separation examination and the Veteran's contentions regarding continuous symptoms thereafter, an addendum from the VA examiner must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from January 1994 to March 2009 and dated from July 2010 forward.

2.  Thereafter, if still available, forward the claims file to the January 2013 VA compensation examiner (for the Veteran's sleep apnea) to have this examiner provide a supplemental opinion.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident of service.

In providing this opinion, the examiner must acknowledge the Veteran's complaints of trouble sleeping noted on his separation examination dated January 11, 1994.  (The first page of the separation examination report is erroneously dated January 11, 1993; however, the second page bears the correct date of January 11, 1994).  The examiner must also consider the Veteran's lay statements regarding having experienced relevant symptoms (i.e., chronic fatigue, feeling tired all the time, trouble sleeping) while in service and on a continuous basis since service.  

If, for whatever reason, it is not possible or feasible to have this same VA examiner provide this further comment, then have another equally qualified examiner provide this necessary additional medical opinion.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this determination of causation.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Upon completion of this additional development, readjudicate the claim on appeal.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).









